Exhibit 10.4

INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT

THIS INTELLECTUAL PROPERTY CROSS-LICENSE AGREEMENT (this “Agreement”) is entered
into as of July 14, 2015 (the “Effective Date”) by and between Danaher
Corporation, a Delaware corporation (“Danaher”) and Potomac Holding LLC, a
Delaware limited liability company (the “Newco” and, collectively with Danaher,
the “Parties”). Capitalized terms used herein without being defined in this
Agreement shall have the respective meanings given such terms in the Separation
and Distribution Agreement, dated as of October 12, 2014 (as amended, modified
or supplemented from time to time in accordance with its terms, the
“Distribution Agreement”), by and between Danaher and Newco.

WHEREAS, this Agreement is executed and delivered by the Parties in connection
with the closing of the transactions contemplated by the Distribution Agreement;

WHEREAS, Danaher or its Subsidiaries own certain Patents, Copyrights and Trade
Secrets which may be used in the Communications Business as of the Effective
Date;

WHEREAS, Newco desires to obtain a license from Danaher to use such Intellectual
Property on the terms set forth herein;

WHEREAS, Newco or its Subsidiaries own certain Patents, Copyrights and Trade
Secrets which may be used in the businesses or assets of Danaher or its
Subsidiaries (other than the Communications Business) as of the Effective Date
(the “Danaher Business”); and

WHEREAS, Danaher desires to obtain a license from Newco to use such Intellectual
Property on the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1. DEFINITIONS

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

 

  a. “Danaher Licensed Copyrights and Trade Secrets” means those Copyrights
(excluding any Trademarks) and Trade Secrets owned by Danaher or its
Subsidiaries (other than Newco and its Subsidiaries) as of the Closing Date,
only if and to the extent used in or held for use in the Communications Business
as of the Closing Date (including the Copyrights and Trade Secrets in the
Technology that is embodied in the Newco Products) or embodied by the Technology
otherwise delivered to Newco or its Subsidiaries as of the Closing or pursuant
to Section 1.08 of the Distribution Agreement; provided, however, that Danaher
Licensed Copyrights and Trade Secrets shall not include any Excluded IP.

 

  b. “Danaher Licensed IP” means the Danaher Licensed Copyrights and Trade
Secrets and the Danaher Licensed Patents.

 

1



--------------------------------------------------------------------------------

  c. “Danaher Licensed Patents” means (i) those Patents owned by Danaher or its
Subsidiaries (other than Newco and its Subsidiaries) as of the Closing Date,
including Patents set forth in Part 2.8(a)(i) of the Danaher Disclosure Letter
of the Merger Agreement (other than those of such Patents owned by or
transferred to Newco or its Subsidiaries), and (ii) those Patents filed by
Danaher or its Subsidiaries (other than Newco and its Subsidiaries) within one
(1) year of the Closing Date to the extent covering patentable subject matter
owned by Danaher or its Subsidiaries (other than Newco and its Subsidiaries) as
of the Closing Date and not otherwise transferred to Newco or its Subsidiaries,
in each case (i) and (ii), only if and to the extent that, absent a license, the
conduct of the Communications Business as of the Closing Date would infringe
issued patents included in, or any patents that may issue on any patent
applications included in, any of the foregoing; provided, however, that Danaher
Licensed Patents shall not include any Excluded IP.

 

  d. “Excluded IP” means those Patents, Copyrights or Trade Secrets
(i) comprising Communications Assets, or (ii) which are contemplated to be
transferred or otherwise provided pursuant to Section 1.08 of the Distribution
Agreement, or licensed or otherwise provided under the Transition Services
Agreement or licensed under the DBS License Agreement.

 

  e. “Licensed IP” means the Danaher Licensed IP and Newco Licensed IP,
collectively.

 

  f. “Newco Group” means the direct and indirect, wholly-owned Subsidiaries of
Newco (but only as long as such entities remain direct or indirect, wholly-owned
Subsidiaries of Newco).

 

  g. “Newco Licensed Copyrights and Trade Secrets” means those Copyrights
(excluding any Trademarks) and Trade Secrets owned by Newco or its Subsidiaries
as of the Closing Date, only if and to the extent used in the Danaher Business
as of the Closing Date.

 

  h. “Newco Licensed IP” means the Newco Licensed Copyrights and Trade Secrets
and the Newco Licensed Patents.

 

  i. “Newco Licensed Patents” means (i) those Patents owned by Newco or its
Subsidiaries as of the Closing Date, and (ii) those Patents filed by Newco or
its Subsidiaries within one (1) year of the Closing Date to the extent covering
patentable subject matter owned by Newco or its Subsidiaries as of the Closing
Date, in each case (i) and (ii), only if and to the extent that, absent a
license, the conduct of the Danaher Business as of the Closing Date would
infringe issued patents included in, or any patents that may issue on any patent
applications included in, any of the foregoing.

 

2. LICENSE GRANT

(a) Subject to the fulfillment of the terms and conditions of this Agreement,
Danaher (on behalf of itself and its Subsidiaries) hereby grants to Newco a
worldwide, non-exclusive, royalty-free, sublicenseable (for the benefit of the
Newco Group or incidental to or implied by the exercise of such license
(including to subcontractors, distributors and end users), but except

 

2



--------------------------------------------------------------------------------

as expressly permitted under this Agreement, not for the independent use of
third parties), perpetual, and irrevocable license, to use and otherwise exploit
the Danaher Licensed IP as follows: (i) with respect to any Danaher Licensed
Patent, only with respect to those products, processes and activities of the
Communications Business as of the Closing Date and products and processes that
are substantially similar to or improvements of the foregoing, and (ii) with
respect to the Danaher Licensed Copyrights and Trade Secrets, only within the
scope of the Communications Business and natural evolutions of such business
and, except the digital cable installation products and services of the Danaher
Business currently marketed under the name “VERSIV”, or any products and
services that are equivalent or substantially similar to or improvements of the
foregoing, other business of Newco or its Subsidiaries. Newco shall ensure that
each of its sublicensees complies with all applicable terms and conditions
hereof and shall be directly liable hereunder in the event of any breach or
non-compliance by any such sublicensees.

(b) Subject to the fulfillment of the terms and conditions of this Agreement,
Newco (on behalf of itself and its Subsidiaries) hereby grants to Danaher a
worldwide, non-exclusive, royalty-free, sublicenseable (for the benefit of the
Danaher Group or incidental to or implied by the exercise of such license
(including to subcontractors, distributors and end users), but except as
expressly permitted under this Agreement, not for the independent use of third
parties), perpetual, and irrevocable license, to use and otherwise exploit the
Newco Licensed IP as follows: (i) with respect to any Newco Licensed Patent,
only with respect to those products, processes and activities of the Danaher
Business as of the Closing Date and products and processes that are
substantially similar to or improvements of the foregoing, and (ii) with respect
to the Newco Licensed Copyrights and Trade Secrets, only within the scope of the
Danaher Business and natural evolutions of such business. Danaher shall ensure
that each of its sublicensees complies with all applicable terms and conditions
hereof and shall be directly liable hereunder in the event of any breach or
non-compliance by any such sublicensees. The foregoing licenses to Danaher shall
be subject to any non-competition obligations of Danaher to Newco as expressly
agreed in writing by Danaher and may not be exercised for, and do not extend to,
the NetScout Restricted Business (as such term is defined in Section 5.15
(Covenant Not to Compete) of the Agreement and Plan of Merger and Reorganization
dated October 12, 2014 by and among the Parties and NetScout, Systems, Inc., RS
Merger Sub I, Inc. and RS Merger Sub II, LLC (“Merger Agreement”)).

 

3. INTELLECTUAL PROPERTY RIGHTS

(a) Danaher shall retain the entire right, title and interest in and to the
Danaher Licensed IP including all intellectual property rights therein. For the
avoidance of doubt, Danaher shall have the sole right to defend and enforce any
and all intellectual property rights covering the Danaher Licensed IP.

(b) Newco shall retain the entire right, title and interest in and to the Newco
Licensed IP including all intellectual property rights therein. For the
avoidance of doubt, Newco shall have the sole right to defend and enforce any
and all intellectual property rights covering the Newco Licensed IP.

(c) If Danaher wishes to abandon any patent application or patent that is a
Danaher Licensed Patent, or NewCo wishes to abandon any patent application or
patent that is a Newco

 

3



--------------------------------------------------------------------------------

Licensed Patent, such Party (the “Abandoning Party”) shall (i) give to the other
Party (the “Notice Party”) at least thirty (30) days prior written notice of the
desired abandonment, and (ii) not abandon any such application or patent during
such thirty (30) day period. Such notice shall be delivered as set forth below.
If the Notice Party requests in writing during such thirty (30) day period that
it desires to assume responsibility for the prosecution and maintenance of such
patent application or patent, then the Abandoning Party shall promptly assign to
the Notice Party such patent application or patent. Effective as of and
following the effective date of such assignment, such patent application and
patent shall be deemed a Newco Licensed Patent (if Danaher is the Abandoning
Party) or a Danaher Licensed Patent (if Newco is the Abandoning Party) hereunder
(and accordingly shall be licensed to the other Party pursuant to the terms
hereof), except that the Notice Party shall be entitled to abandon such patent
application or patent following such assignment without having to comply with
the foregoing provisions of this Section 3(c). If the Notice Party does not
provide such written notice that it desires to assume responsibility for the
prosecution and maintenance of such patent application or patent within such
thirty (30) day period, the Abandoning Party shall be free to abandon such
patent application or patent.

 

If to Danaher: If to Newco:

c/o Danaher Corporation

2200 Pennsylvania Ave., NW - Suite 800W

Washington, DC 20037-1701

Attention: Attila Bodi, Paul Hodgdon, James Mackerer and Carl Rowold

Email: attila.bodi@danaher.com, paul.hodgdon@danaher.com,
james.mackerer@danaher.com, carl.rowold@danaher.com

Facsimile: (202) 419-7668

Potomac Holding LLC

c/o NetScout Systems, Inc.

310 Littleton Road

Westford, MA 01886

Attention: Anil Singhal

E-mail:      Anil.Singhal@netscout.com

Facsimile: (978) 614-4004

 

4. DISCLAIMER

EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY (ON BEHALF OF ITSELF AND ITS
AFFILIATES) ACKNOWLEDGES AND AGREES THAT THE LICENSED IP IS PROVIDED “AS IS,”
EACH PARTY ASSUMES ALL RISKS AND LIABILITIES ARISING FROM OR RELATING TO ITS USE
OF, AND RELIANCE UPON, THE LICENSED IP, AND THAT NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES IN RESPECT OF THE LICENSED IP OF ANY KIND, NATURE
OR DESCRIPTION, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT, AND DANAHER AND NEWCO
HEREBY EXPRESSLY DISCLAIM THE SAME.

 

4



--------------------------------------------------------------------------------

5. GENERAL PROVISIONS

a. Certain Provisions Incorporated by Reference. The provisions of Sections
8.01, 9.03, 9.13, 9.14, 9.15 of the Distribution Agreement are hereby
incorporated by reference mutatis mutandis.

b. Press Releases and Announcements. Neither Party shall issue (and each Party
shall cause its Affiliates not to issue) any press release or other public
disclosure relating to the subject matter of this Agreement without the prior
written approval of the other Party.

c. Notices. The provisions of Section 9.06 of the Distribution Agreement are
hereby incorporated by reference mutatis mutandis, except that the notices and
communications delivered to Newco hereunder shall be delivered as set forth
below.

 

If to Danaher: With required copies to:

c/o Danaher Corporation

Skadden, Arps, Slate, Meagher & Flom LLP

2200 Pennsylvania Ave., NW - Suite 800W

Four Times Square

Washington, DC 20037-1701

New York, New York 10036

Attention: Attila Bodi

Attention: Joseph A. Coco

Email:       attila.bodi@danaher.com

                 Thomas W. Greenberg

Facsimile: 202-419-7676

Email:       joseph.coco@skadden.com

Attention: Jonathan Schwarz

                 thomas.greenberg@skadden.com

Email:      jonathan.schwarz@danaher.com

Facsimile: (212) 735-2000

Facsimile: 202-419-7668

If to Newco: With required copies to: Potomac Holding LLC Cooley LLP c/o
NetScout Systems, Inc. 500 Boylston Street, 14th Floor 310 Littleton Road
Boston, MA 02116 Westford, MA 01886 Attention: Miguel J. Vega Attention: Anil
Singhal                  Barbara Borden E-mail:     Anil.Singhal@netscout.com
Email:      mvega@cooley.com Facsimile: (978) 614-4004
                 bborden@cooley.com Facsimile: (617) 937-2400

d. Amendments and Waivers. The Parties may mutually amend or waive any provision
of this Agreement at any time. No amendment or waiver of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each
of the Parties. No waiver by either Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence. Notwithstanding any other
provision in this Section 6(d), for the avoidance of doubt, neither Party may
amend or waive any provision of this Agreement without the prior written consent
of the other Party.

 

5



--------------------------------------------------------------------------------

e. Incorporation of Other Documents. The other documents referred to herein and
all documents and instruments contemplated hereby and thereby are incorporated
herein by reference and made a part hereof but only with respect to the specific
portions thereof referenced herein.

f. Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties.

g. Assignment. Danaher and Newco shall each be entitled to assign or otherwise
transfer this Agreement without the consent of the other Party, provided that in
no event shall (i) Newco be permitted to assign or otherwise transfer any of its
rights as a licensee hereunder, in whole or in part, other than in connection
with the sale or transfer of all or the applicable portion of the Communications
Business to which this Agreement relates or to an affiliate in connection with a
reorganization, reincorporation or any similar transactions, or (ii) Danaher be
permitted to assign or otherwise transfer any of its rights as a licensee
hereunder, in whole or in part, other than in connection with the sale or
transfer of all or the applicable portion of the Danaher Business to which this
Agreement relates or to an affiliate in connection with a reorganization,
reincorporation or any similar transactions. Notwithstanding anything to the
contrary herein, the licenses granted herein with respect to the Danaher
Licensed Patents and Newco Licensed Patents, respectively, shall not apply to,
and no licenses or other rights are granted hereunder with respect to, (i) any
products, processes or activities of a Person that is not a member of the Newco
Group or Danaher Group, respectively, as of the Effective Date, other than with
respect to sublicenses of the Danaher Licensed Patents and Newco Licensed
Patents, respectively, as expressly permitted under Section 2, or (ii) to any
products, processes or activities of any Person that becomes a member of the
Newco Group or Danaher Group, respectively, after the Closing Date, which
products, processes or activities exist prior to the date that such Person
becomes a member of the Newco Group or Danaher Group, respectively.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.

 

Danaher Corporation By:

/s/ Daniel L. Comas

Name: Daniel L. Comas Title: Executive VP & CFO Potomac Holding LLC By:

/s/ Daniel L. Comas

Name: Daniel L. Comas Title: CFO & Chief Accounting Officer